Citation Nr: 1333806	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to September 13, 2007 for an award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to October 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2008, the Veteran testified at a RO hearing before a decision review officer (DRO).  In June 2010, he presented sworn testimony during a personal hearing in Lincoln, Nebraska, which was chaired by the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's VA claims file.

In a January 2011 action, the Board remanded the issue of entitlement to an earlier effective date for TDIU for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  As will be explained below, review of the record reflects compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2012.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to a TDIU, which was received on January 13, 2006.

2.  The Veteran's claim was referred to the Director of Compensation and Pension Service for extraschedular consideration and, in June 2012, the Director of Compensation and Pension Service determined that TDIU was not warranted on an extraschedular basis prior to September 13, 2007.
CONCLUSIONS OF LAW

1.  The Board does not possess the authority to award an extraschedular rating.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. § 3.321 (2013); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

2.  An effective date earlier than September 13, 2007 cannot be established for the Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2002 & West Supp. 2012); 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
Here, the Veteran is challenging the effective date assigned following the grant of a TDIU.  In Dingess, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to service has been fulfilled.  Dingess, 19 Vet. App. 473.  Therefore, no further statutory notice is needed and any default in the notice is obviously nonprejudicial.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this matter, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing him with several examinations.  Moreover, as will be discussed below, the pending claim was referred to the Director of Compensation and Pension Service for extraschedular consideration and, in June 2013, the Director of Compensation and Pension Service issued a finding that no additional extraschedular consideration was warranted.

Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II. Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

Here, the Veteran and his representative contend that an earlier effective date is warranted for the grant of entitlement to a TDIU.  Specifically, the Veteran requests an effective date of January 13, 2006, the date he submitted a formal claim for entitlement to a TDIU (the claim was dated January 11, 2006, but received on January 13).

The Veteran initially met the percentage criteria of 38 C.F.R. § 4.16(a) for consideration of a TDIU on September 13, 2007, the effective date of the award of a 70 percent rating for PTSD granted by a DRO decision in July 2008.  To this end, the July 2008 decision also granted entitlement to a TDIU, effective September 13, 2007.

Prior to September 13, 2007, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (50%); tinnitus (10%); and scar, residuals of shell fragment wound, right anterior shoulder, (0%).  The combined evaluation was 60 percent.  As a result, the Veteran did not meet the schedular requirements for 38 C.F.R. § 4.16(a) prior to September 13, 2007.

As indicated above, if a claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he/she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The Board, however, lacks the authority to grant a TDIU on an extraschedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must first refer the claim to the Director of VA's Compensation and Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996), discussing the holding in Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).

Accordingly, as indicated above, in the January 2011 decision, the Board determined that there was sufficient evidence in this case to establish that the Veteran's service-connected PTSD may have produced marked interference with employment between January 13, 2006 and September 13, 2007.  The Board therefore referred the matter of entitlement to an earlier effective date to the Director of Compensation and Pension (C & P) Service for extraschedular consideration.

In June 2012, the C & P Director reviewed the evidence in the claims file and noted that the Veteran does not appear to have been gainfully employed since December 2005.  He observed that the Veteran has been in receipt of Social Security Administration (SSA) disability payments since December 2005; the award of which was based entirely on disorders of the back.  The Director thoroughly reviewed the pertinent evidence of record and noted that the Veteran's tinnitus was evaluated at the maximum schedular evaluation during the period under consideration; however, the evidence does not demonstrate that this condition caused any functional restrictions.  He then presented the following findings:

A review of all available evidence does not demonstrate that the Veteran's service-connected PTSD created significant functional restrictions (sever[e] enough to prevent work) during the time period of this review.  Evidence does not show any hospitalizations or emergency room treatment for PTSD during this time period.  The Veteran was hospitalized for an overdose of pain medication (prescribed for back pain) and alcohol abuse in January of 2006.  The Veteran later described this as a suicide attempt.  Evidence does not demonstrate that this hospitalization was secondary to the PTSD symptoms.

The C & P Director continued:

Evidence does not demonstrate that the Veteran's PTSD interfered with his past employment.  He became unable to continue working for the post office due to a back injury.  The objective findings in the claims file do not demonstrate that the Veteran's service connected conditions alone prevented him from engaging in all types of work related activities from January 13, 2006 to September 2007.

The Director then concluded, "[t]he available evidence confirms that the Veteran was appropriately evaluated at the 50 percent level for his PTSD.  Entitlement to IU benefits on an extra-schedular basis for the time period in this review is not established."

The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board. Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

As explained above, the case was referred to the Director for consideration of entitlement to an additional extraschedular rating for the grant of a TDIU prior to September 13, 2007.  As set forth above, this action presupposes that the first two Thun elements were met.  That is, the Board previously determined that, during the period under consideration, the Veteran's service-connected PTSD presented such an exceptional disability picture that the available schedular evaluation was inadequate and the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  The claim cannot reach the third Thun element without the first two being established.  Thus, the Board impliedly determined that the first two Thun elements were met when the case was referred to the C & P Director.

Here, the Veteran's case was referred to the C & P Director who determined that the Veteran was not entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Because the case has already been referred to the C & P Director, there is effectively no longer any remaining allegation of error of fact or law concerning the extraschedular aspect of the claim on appeal.  That is, the Board has no authority to award a TDIU on an extraschedular basis prior to September 13, 2007 or compel the C & P Director (or the Under Secretary for Benefits) to do so.

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extraschedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id. (emphasis added).

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extraschedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extraschedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the C & P Director or Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of C & P to assign an extraschedular rating is appropriate, given that the Director of C & P has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of C & P uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).

The role of the Board is to apply the laws and regulations to the facts of the case. See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, the C & P Director has explicitly determined that the Veteran is not entitled to TDIU benefits on an extraschedular basis for the time period in question.  Accordingly, the Board does not possess the authority to make an equitable award by awarding entitlement to a TDIU on an extraschedular basis prior to September 13, 2007.

The Veteran has therefore been assigned the earliest effective date for TDIU as allowed under the applicable regulations.  Hence, for the reasons and bases expressed above, the Board finds that an effective date for TDIU prior to September 13, 2007 is not warranted.  The benefit sought on appeal is denied.


ORDER

Entitlement to an effective date prior to September 13, 2007 for the grant of entitlement to a TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


